DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).
Response to Amendment
The amendment filed on 4/08/2022 has been entered. The Applicant has amended the claim 1 and cancelled claim 8. Claims 1-7 are pending.
Response to Arguments
Applicant’s arguments filed on 4/08/2022 with respect to the rejection of claim 1 have been fully considered. The arguments are directed to amended independent claim 1 and are persuasive. Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: an ophthalmologic apparatus comprising a base; a measurement head supported by the base to move in a horizontal direction and a vertical direction perpendicular to the horizontal direction while facing a subject in front of the base, the measurement head being configured to observe and examine a subject eye image via an optical system; a monitor comprising a display surface configured to display at least the subject eye image and an operation button image; a mounting portion disposed in an upper portion of the measurement head and comprising a support portion configured to rotatably support the monitor about a vertical axis and a horizontal axis, the monitor being attached to the mounting portion; a drive portion configured to rotate the support portion and the monitor supported by the support portion about the vertical axis and the horizontal axis relative to the measurement head; a detection portion configured to detect a rotational position of the support portion about the vertical axis and the horizontal axis; an input portion configured to receive an input with regard to information that identifies at least one of an examiner and the subject; a storage portion configured to store data with regard to the rotational position of the support portion about the vertical axis and the horizontal axis; the prior art fails to teach, or reasonably suggest, a support portion configured to rotatably support the monitor about a vertical axis and a horizontal axis relative to the measurement head; wherein the predetermined rotational position of the support portion and the monitor supported by the support portion comprises a second position in which the monitor faces rearward of the ophthalmologic apparatus, the first and second position being set by a rotation of the support portion about the horizontal axis, and a third position in which the monitor faces rightward of the ophthalmologic apparatus and a fourth position in which the monitor faces leftward of the ophthalmologic apparatus, with the third and fourth positions being set by a rotation of the support portion about the vertical axis; in combination of the other limitations of the claim 1.
Dependent claims 2-7 are also allowed due to their dependencies on independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./ Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872